Citation Nr: 0926689	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, prior to April 6, 2006.

2.  Entitlement to an initial evaluation in excess of 60 
percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, from April 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal for an initial evaluation in excess of 
10 percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, prior to April 6, 2006.

2.  In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal for an initial evaluation in excess of 
60 percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, from April 6, 2006.



CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of an initial evaluation in excess 
of 10 percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, prior to April 6, 2006, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of an initial evaluation in excess 
of 60 percent for status post total abdominal colectomy, 
proctectomy, with ileoanal pouch and diverting loop 
ileostomy, history of colonic polyps, familial adenomatous 
polyposis, from April 6, 2006, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

By a January 2005 rating decision, the RO granted the 
Veteran's claim for service connection for status post total 
abdominal colectomy, proctectomy, with ileoanal pouch and 
diverting loop ileostomy, history of colonic polyps, familial 
adenomatous polyposis, and assigned a 10 percent evaluation.  
The Veteran filed a notice of disagreement as to that 
determination, a Statement of the Case was issued in May 
2006, and he perfected his appeal by filing a VA Form 9 in 
July 2006.  In a February 2009 Supplemental Statement of the 
Case, the RO increased the Veteran's evaluation to 60 percent 
from April 6, 2006.  The RO certified his appeal to the Board 
in May 2009.  In a June 2009 statement, the Veteran and his 
representative submitted written statements to the RO 
requesting to withdraw his appeal.

As the Veteran has withdrawn his appeal as to the above-
mentioned issues, there remain no allegations of error of 
fact or law for appellate consideration on these issues.  
Therefore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for status post total abdominal colectomy, proctectomy, with 
ileoanal pouch and diverting loop ileostomy, history of 
colonic polyps, familial adenomatous polyposis, prior to 
April 6, 2006, is dismissed.

The appeal for an initial evaluation in excess of 60 percent 
for status post total abdominal colectomy, proctectomy, with 
ileoanal pouch and diverting loop ileostomy, history of 
colonic polyps, familial adenomatous polyposis, from April 6, 
2006, is dismissed.



____________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


